Citation Nr: 1507494	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-30 580	)	DATE
	)
	)


On appeal from a decision by the
Department of Veterans Affairs Regional Loan Center in Atlanta, Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) home loan benefits.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The appellant had active military service from July 17 to September 9, 1975, a term of one month, twenty-three days.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 decision by the Department of Veterans Affairs (VA) Regional Loan Center in Atlanta, Georgia.  

For reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question as to the appellant's eligibility for home loan benefits, as well as whether he has been afforded his full due process rights under the law.  

In that regard, while in September 2012, the appellant was furnished a Statement of the Case on the issue of entitlement to VA home loan benefits, that document does not appear to contain the applicable law and regulations governing eligibility for such benefits.  More specifically, it would appear that, based on a review of the statement of the case, the appellant was provided the provisions of 38 U.S.C.A. § 5303A (West 2014), when he should have been provided applicable provisions of 38 U.S.C.A. §§ 3701 and 3702 (West 2014).  

The Board further notes that in a November 2012 supplemental statement of the case it was noted that the appellant had in the past been provided two VA home loans (for purchase and refinance in Arizona).  The supplemental statement of the case states that, at the time of the issuance of those home loans, the appellant apparently did not meet the statutory requirements for the issuance of a certificate of eligibility.  In this regard the file shows that, in 2003, the appellant was apparently given a VA home loan.  Further evidence of record is to the effect that, around or about 2010, the appellant defaulted on a VA home loan.  Significantly, at the present time, there is no record that, at any time, the appellant refinanced a VA home loan.  Moreover, notwithstanding the statement in the aforementioned supplemental statement of the case, evidence showing that the appellant was actually issued a prior certificate of eligibility for a VA home loan is not of record.  Under the circumstances, further development of the evidence is necessary prior to a final adjudication of the appellant's claim.

Accordingly, in light of the aforementioned, the case is REMANDED to the VA Regional Loan Center in Atlanta, Georgia, for the following actions:

1.  The Atlanta Regional Loan Center should take all necessary and appropriate action to obtain any and all VA Loan Guaranty Files that may pertain to the appellant, to include any records of previous VA home loans for purchase and/or refinance, as well as any previously issued Certificates of Eligibility for a VA home loan.  All such information, once obtained, must be made a part of the appellant's file.

2.  The Atlanta Regional Loan Center should then readjudicate the appellant's claim for VA home loan benefits.  Should the benefit sought on appeal remain denied, the appellant should be provided with a supplemental statement of the case which contains notice of all relevant action taken on the claim since November 2012.  The supplemental statement of the case must contain notice of all appropriate laws and regulations governing potential entitlement to VA home loan benefits, to include pertinent provisions of 38 U.S.C.A. §§ 3701 and 3702 (West 2014).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

